Allowable Subject Matter
Claims 1-24 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record teaches a stylus with a switch, a timer and a signal generator (see at least Shahparnia et al. USPN 2013/0106714).
However, the prior art of record fails to teach or suggest Applicant’s specifically claimed “a stylus comprising: 
a timer;
a signal generator coupled to a stylus tip; 
a switch; and
a controller comprising one or more computer-readable non-transitory storage media embodying logic that is operable when executed to:
in response to the switch being ON, initiate the signal generator to generate a signal having a pre-determined frequency and a pre-determined voltage from the stylus tip, and activate the timer, wherein the signal generator and the timer are electronically connected and the generation of the signal and the activation of the timer are simultaneously triggered by the switch being ON, and
stop the generating of the signal when a timing of the activated timer reaches a pre-determined threshold” (see at least claim 1 – emphasis added).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Fig. 6 of Chang (USPN 9,495,036) teaches a stylus input system including a clock.
	
		
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688.  The examiner can normally be reached on M-F 530am-2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Antonio Xavier/Primary Examiner, Art Unit 2623